TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-22-00229-CV


                                 Craig Fontaine, Appellant

                                               v.

                                Hassan Dandachli, Appellee


            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
       NO. 19-0402-C395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                          MEMORANDUM OPINION


               Appellant has filed an agreed motion to dismiss this appeal stating that the

parties have settled their dispute. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Agreed Motion

Filed: April 29, 2022